             Case 19-32525                Doc       Filed 01/30/20        Entered 01/30/20 12:27:47                         Desc Main
                                                        Document          Page 1 of 9
Fill in this information to identify the case:

Debtor 1                   Alvira R Moss
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                   Northern         District of      Illinois
                                                                                         (State)

Case number              19-32525

Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                              12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:        Wells Fargo Bank, N.A, as Trustee for Park Place                    Court claim no. (if known):   8
                               Securities, Inc. Asset-Backed Pass-Through
                               Certificates Series 2004-MHQ1

      Last 4 digits of any number you use to
      Identify the debtor’s account:                 6380

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: _____/_____/_____



Part 1:               Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                     Dates incurred                                     Amount
1.       Late Charges                                                                                                (1)
2.       Non-sufficient funds (NSF) fees                                                                             (2)
                                                                         $150.00 11/20/19 (Plan Review);
                                                                         $200.00 12/05/19 (Review Motion
                                                                         to Extend Stay); $250.00 12/05/19
                                                                         (Appearance at Motion to Extend
                                                                         Stay Hearing); $150.00 01/30/20
3.       Attorney Fees                                                   (Post-Petition Fee Notice);                 (3)    $750.00
4.       Filing fees and court costs                                                                                 (4)
                                                                         $700.00 12/31/19 (Proof of
                                                                         Claim); $250.00 12/31/19
                                                                         (Preparation of Loan Payment
5.       Bankruptcy/Proof of claim fees                                  History (410A Form));                       (5)    $950.00
6.       Appraisal/Broker’s price opinion fees                                                                       (6)
7.       Property inspection fees                                                                                    (7)
8.       Tax Advances (non-escrow)                                                                                   (8)
9.       Insurance advances (non-escrow)                                                                             (9)
         Property preservation expenses.
10.      Specify:________________                                                                                    (10)
         Other.
11.      Specify:_____________________________________                                                               (11)
         Other.
12.      Specify:_____________________________________                                                               (12)
         Other.
13.      Specify:_____________________________________                                                               (13)
         Other.
14.      Specify:_____________________________________                                                               (14)



Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 1
            Case 19-32525                 Doc         Filed 01/30/20               Entered 01/30/20 12:27:47               Desc Main
                                                          Document                 Page 2 of 9
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1




Debtor 1               Alvira R Moss                                                        Case number (if known)   19-32525
                      First Name     Middle Name          Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ Joel P. Fonferko                                                       Date        1/30/2020
                        Signature



Print                   Joel P. Fonferko                                                           Title      Attorney for Creditor
                        First Name          Middle Name               Last Name



Company                 Codilis & Associates, P.C.


Address                 15W030 North Frontage Road, Suite 100
                        Number         Street

                        Burr Ridge                        IL               60527
                        City                               State           ZIP Code



Contact phone           (630) 794-5300                                                             Email      ND-One@il.cslegal.com

                                                                                                                                       File #14-17-05244




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 2
         Case 19-32525             Doc     Filed 01/30/20   Entered 01/30/20 12:27:47        Desc Main
                                               Document     Page 3 of 9
B 10 (Supplement 2) (12/11)




                                                CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on January 30, 2020 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on January 30, 2020.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
through ECF
Alvira R Moss , Debtor(s), 6440 S. Vernon Ave, 1st Floor, Chicago, IL 60637
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
FILE #(14-17-05244)

NOTE: This law firm is a debt collector.
               Case 19-32525            Doc       Filed 01/30/20           Entered 01/30/20 12:27:47                    Desc Main
                                                      Document             Page 4 of 9
                                                           Codilis & Associates, P.C.
                                                       15W030 North Frontage Road Suite 100
                                                                 Burr Ridge, IL 60527
PERSONAL INFORMATION REDACTED
                                                             Phone No: (630) 794-9690
                                                              Fax No: (630) 794-5143



                                       Bankruptcy - Bankruptcy Services - INVOICE
   PHH Mortgage                                                        Invoice #:
   Andrea Jenkins                                                      Invoice Status:               ACH Confirmed
   2001 Bishops Gate Blvd                                              Input By:                     Tessa Westhoff
   Mount Laurel, NJ 08054                                              Date Submitted:               11/22/2019
   Re:                   MOSS ALVIRA R                                 Invoice Date:                 11/21/2019
                         7944S BLACKSTONE AVE
                                                                       Vendor Ref #:
                         CHICAGO, IL 60619 4613
                                                                       Vendor Code:
   Loan #:
   Loan Type:         Conventional                                     Payee Code:
   Inv. ID / Cat. ID:                                                  Type:                         Non Judicial
   Cost Center:                                                        Referral Date                 11/19/2019
   CONV Case No:
   GSE Code:
                                                                       Acquisition Date:
   GSE REO Rem. Code:
                                                                       Paid in Full Date:            N/A
                                                                       Foreclosure Removal           N/A
   Original Mortgage Amount:    $157,500.00                            HiType                        1
   Litigation Status Code:                                             Class Code
   Man Code:
   BK Case No:           19-32525
   BK Chapter:           13




   Invoice ID:
   Asset Number:
   Outsourcer:

    SubmittedDate        1st Reviewed Date       Last Reviewed      Accepted Date          Approved Date     Chk Requested           Chk Confirmed
      11/22/2019             12/27/2019            12/27/2019                               12/27/2019         12/27/2019              12/31/2019

    Fee Description(s)                                    W/H Aff.Ind Item Date          Qty    Item Price     Orig. Billed          Adjust           Net

    Attorney Fees - Plan Review Fee                                    11/20/2019         1       $150.00           $150.00           $0.00      $150.00

         Note: Plan Review Recoverable provided you file any required post-petition fee notice within 180 days of the charge being incurred in
         accordance with BK Rule 3002.1. - Recoverable from the borrower
         Service From Date: 11/20/2019                   Service To Date: 11/20/2019


                                                                                                             $150.00                 $0.00           $150.00




    Total:                                                                                                   $150.00                $0.00        $150.00

    Invoice Level Exceptions
    None


    Invoice Level Comment
    Allowable not exceeded




     Execution Date Time: 01/29/2020 11:03:22 PM                                                                              Pages: 1/ 2
           Case 19-32525        Doc      Filed 01/30/20           Entered 01/30/20 12:27:47        Desc Main
                                             Document             Page 5 of 9

Payment information

Requested Date          Check/ACH#                 Payment Date          Amount

12/27/2019                                         12/30/2019            $150.00

Category      Subcategory             Trans Code     Reason Code Caw Payee    Seq Code   Net Amount
                                                                 Code
Attorney Fees Plan Review Fee                                                            $150.00




    Excecution Date Time: 01/29/2020 11:03:22 PM                                                      Pages: 2/ 2
            Case 19-32525            Doc       Filed 01/30/20           Entered 01/30/20 12:27:47                     Desc Main
                                                   Document             Page 6 of 9
                                                        Codilis & Associates, P.C.
                                                    15W030 North Frontage Road Suite 100
                                                              Burr Ridge, IL 60527
                                                          Phone No: (630) 794-9690
                                                            Fax No: (630) 794-5143



                                    Bankruptcy - Bankruptcy Services - INVOICE
PHH Mortgage                                                        Invoice #:
Andrea Jenkins                                                      Invoice Status:               ACH Confirmed(Exc)
2001 Bishops Gate Blvd                                              Input By:                     Christina Delesio
Mount Laurel, NJ 08054                                              Date Submitted:               12/9/2019
Re:                   MOSS ALVIRA R                                 Invoice Date:                 12/6/2019
                      7944S BLACKSTONE AVE
                                                                    Vendor Ref #:
                      CHICAGO, IL 60619 4613
                                                                    Vendor Code:
Loan #:
Loan Type:                                                          Payee Code:
Inv. ID / Cat. ID:                                                  Type:                         Non Judicial
Cost Center:                                                        Referral Date                 12/2/2019
CONV Case No:
GSE Code:
                                                                    Acquisition Date:
GSE REO Rem. Code:
                                                                    Paid in Full Date:            N/A
                                                                    Foreclosure Removal           N/A
Original Mortgage Amount:     $157,500.00                           HiType                        1
Litigation Status Code:                                             Class Code
Man Code:
BK Case No:           19-32525
BK Chapter:           13




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate         1st Reviewed Date      Last Reviewed      Accepted Date          Approved Date     Chk Requested           Chk Confirmed
      12/9/2019            12/17/2019            1/23/2020                               12/17/2019         12/17/2019              12/20/2019

 Fee Description(s)                                     W/H Aff.Ind Item Date         Qty    Item Price       Orig. Billed        Adjust           Net

 Attorney Fees - File Review                                        12/05/2019         1       $200.00           $200.00           $0.00      $200.00

      Note: Fee appr iao $200 for Atty Review via EM on 12/2/19. Recoverable provided you file any required post-petition fee notice within
      180 days of the charge being incurred in accordance with BK Rule 3002.1. - Recoverable from the borrower
      Service From Date: 12/5/2019                    Service To Date: 12/5/2019


 Attorney Fees - Bankruptcy Fee                                     12/05/2019         1       $250.00           $250.00           $0.00      $250.00

      Note: Fee appr iao $250 for Atty App via EM on 12/2/19. Recoverable provided you file any required post-petition fee notice within 180
      days of the charge being incurred in accordance with BK Rule 3002.1. - Recoverable from the borrower
      Service From Date: 12/5/2019                     Service To Date: 12/5/2019


                                                                                                          $450.00                 $0.00           $450.00




 Total:                                                                                                   $450.00                $0.00        $450.00

 Invoice Level Exceptions
 Possible Duplicate Invoice


Invoice Level Comment
Allowable not exceeded

   Execution Date Time: 01/29/2020 11:03:22 PM                                                                             Pages: 1/ 2
           Case 19-32525          Doc       Filed 01/30/20           Entered 01/30/20 12:27:47        Desc Main
                                                Document             Page 7 of 9

Payment information

Requested Date              Check/ACH#                Payment Date          Amount

12/17/2019                                            12/18/2019            $200.00

Category      Subcategory                Trans Code     Reason Code Caw Payee    Seq Code   Net Amount
                                                                    Code
Attorney Fees File Review                                                                   $200.00

Requested Date              Check/ACH#                Payment Date          Amount

12/17/2019                                            12/18/2019            $250.00

Category      Subcategory                Trans Code     Reason Code Caw Payee    Seq Code   Net Amount
                                                                    Code
Attorney Fees Bankruptcy Fee                                                                $250.00




    Excecution Date Time: 01/29/2020 11:03:22 PM                                                         Pages: 2/ 2
            Case 19-32525             Doc      Filed 01/30/20           Entered 01/30/20 12:27:47                    Desc Main
                                                   Document             Page 8 of 9
                                                        Codilis & Associates, P.C.
                                                    15W030 North Frontage Road Suite 100
                                                              Burr Ridge, IL 60527
                                                          Phone No: (630) 794-9690
                                                           Fax No: (630) 794-5143



                                      Bankruptcy - Bankruptcy Services - INVOICE
PHH Mortgage                                                        Invoice #:
Andrea Jenkins                                                      Invoice Status:               ACH Confirmed(Exc)
2001 Bishops Gate Blvd                                              Input By:                     Reem Alshoweat
Mount Laurel, NJ 08054                                              Date Submitted:               1/2/2020
Re:                   MOSS ALVIRA R                                 Invoice Date:                 12/31/2019
                      7944S BLACKSTONE AVE
                                                                    Vendor Ref #:
                      CHICAGO, IL 60619 4613
                                                                    Vendor Code:
Loan #:
Loan Type:                        l                                 Payee Code:
Inv. ID / Cat. ID:                                                  Type:                         Non Judicial
Cost Center:                                                        Referral Date                 12/30/2019
CONV Case No:
GSE Code:
                                                                    Acquisition Date:
GSE REO Rem. Code:
                                                                    Paid in Full Date:            N/A
                                                                    Foreclosure Removal           N/A
Original Mortgage Amount:     $157,500.00                           HiType                        1
Litigation Status Code:                                             Class Code
Man Code:
BK Case No:           19-32525
BK Chapter:           13




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date       Last Reviewed      Accepted Date          Approved Date     Chk Requested           Chk Confirmed
      1/2/2020            1/21/2020              1/23/2020                                1/21/2020         1/21/2020               1/23/2020

 Fee Description(s)                                    W/H Aff.Ind Item Date          Qty    Item Price     Orig. Billed          Adjust           Net

 Attorney Fees - Proof of Claim                                     12/31/2019         1       $700.00           $700.00           $0.00      $700.00

      Note: Proof of Claim Recoverable provided you file any required post-petition fee notice within 180 days of the charge being incurred
      in accordance with BK Rule 3002.1. - Recoverable from the borrower
      Service From Date: 12/31/2019                   Service To Date: 12/31/2019


 Attorney Fees - Bankruptcy Fee                                     12/31/2019         1       $250.00           $250.00           $0.00      $250.00

      Note: Loan Payment History as part of Official Form 410A.Recoverable provided you file any required post-petition fee notice within
      180 days per BK Rule 3002.1 - Recoverable from the borrower
      Service From Date: 12/31/2019                    Service To Date: 12/31/2019


                                                                                                          $950.00                 $0.00           $950.00




 Total:                                                                                                   $950.00                $0.00        $950.00

 Invoice Level Exceptions
 Possible Duplicate Invoice


Invoice Level Comment
Allowable not exceeded

   Execution Date Time: 01/29/2020 11:03:22 PM                                                                             Pages: 1/ 2
           Case 19-32525        Doc      Filed 01/30/20           Entered 01/30/20 12:27:47        Desc Main
                                             Document             Page 9 of 9

Payment information

Requested Date           Check/ACH#                Payment Date          Amount

01/21/2020                                         01/22/2020            $250.00

Category      Subcategory             Trans Code     Reason Code Caw Payee    Seq Code   Net Amount
                                                                 Code
Attorney Fees Bankruptcy Fee                                                             $250.00

Requested Date           Check/ACH#                Payment Date          Amount

01/21/2020                                         01/22/2020            $700.00

Category      Subcategory             Trans Code     Reason Code Caw Payee    Seq Code   Net Amount
                                                                 Code
Attorney Fees Proof of Claim                                                             $700.00




    Excecution Date Time: 01/29/2020 11:03:22 PM                                                      Pages: 2/ 2
